Citation Nr: 0533858	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Board 
videoconference hearing in August 2005.  A transcript of that 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the vetera 
if further action is required on his part.


REMAND

The Board finds that a remand is required in order to comply 
with VA's duty to assist.  38 U.S.C.A. § 5103A (2002).

First, VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).

The RO issued a request for records from L. Skelton, M.D., in 
June 2003.  That request was returned for an invalid address.  
In May 2004, the RO issued another request for records to a 
different address.  It did not receive any response to that 
request.  However, the RO has not issued a follow-up request 
for records or notice to the veteran as required by law and 
regulation.  A remand is required to address this deficiency.  

In addition, during the August 2005 Board hearing, the 
veteran related that a Dr. "Hinkly" had provided a written 
opinion concerning the relationship between his peripheral 
neuropathy and Agent Orange exposure.  The veteran had not 
previously identified Dr. "Hinkly" as a treating physician, 
but he had listed a Dr. Hinton on his original claim form.  
On remand, the RO should inquire as to whether additional 
relevant evidence exists from this provider.   

VA's duty to assist also includes obtaining any relevant 
records from the Social Security Administration.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  During the June 2003 VA examination and 
the August 2005 Board hearing, the veteran indicated that he 
was currently receiving Social Security disability benefits.  
There is no indication that the RO has attempted to secure 
relevant documents and evidence from the Social Security 
Administration.  It should do so on remand.

During his hearing, the veteran also testified that he 
received medical examinations at B. F. Goodrich.  Those 
reports are not of record.  Thus, additional development in 
this regard is needed. 

Finally, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

In this case, the veteran argues that his peripheral 
neuropathy is due to exposure to herbicides in service.  
Service records confirm that the veteran served in Vietnam.  
Therefore, he is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116(f).  The Board notes 
that there is no evidence of acute or subacute peripheral 
neuropathy for purposes of presumptive service connection.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, a 
July 2003 statement from Dr. Skelton and a May 2005 statement 
from T. Emig, M.D., indicate that exposure to Agent Orange in 
service was the "prime considerant" and "probable cause," 
respectively, of the veteran's peripheral neuropathy.  The 
veteran has not had the benefit of a VA examination that 
considers this evidence, as well as all evidence of record, 
in assessing the etiology of the disorder.  A remand is 
required to secure this medical examination and opinion.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a follow-up 
request for records from L. Skelton, 
M.D., as required by VA regulation. 

2.  The RO should issue a notice to the 
veteran advising him of non-receipt of 
records from Dr. Skelton and of his 
ultimate responsibility to provide 
evidence in support of his appeal, as 
provided by VA law and regulation.  In 
addition, the RO should ask the veteran 
to submit, or authorize VA to obtain, 
records from a Dr. "Hinkly," whom he 
identified during the August 2005 Board 
hearing as having provided a written 
opinion on the etiology of his peripheral 
neuropathy.  If the veteran provides the 
necessary release, the RO should attempt 
to obtain those records. 

3.  The RO should request from the Social 
Security Administration any disability 
determination for the veteran and all 
associated evidence, including medical 
records.  The RO should also attempt to 
obtain the veteran's medical reports from 
B. F. Goodrich.  If the requested 
information is not available, a reply to 
that effect is required and should be 
associated with the claims folder.  

4.  The RO should arrange for the veteran 
to be scheduled for a neurology or other 
appropriate examination to assess the 
nature and etiology of the veteran's 
peripheral neuropathy.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Based on findings on 
examination and review of the claims 
folder, to include the July 2003 
statement from Dr. Skelton and the May 
2005 statement from Dr. Emig, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's peripheral 
neuropathy is related to exposure to 
herbicides in service.  The examiner 
should also comment on whether the 
veteran's symptoms are related to 
multiple sclerosis.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation for the opinion.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
the examination report should so state. 

5.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

